Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications:  Amendment, filed 8 April 2021, to the Original application, filed 30 August 2019.

2. 	Claims 1-17 are pending.  Applicant has added claims 2-17.  Claims 1 and 9 are independent claims.  



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: further comprising where the step of selecting, by the computer based system, an opportunity and a content type includes biasing the selection based on an input; further comprising the step of, before publishing the content, creating content modules for the 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-3, 6-7, 9-11, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (U.S. Publication 2018/0161680 A1) in view of Golshan (U.S. Publication 2014/0019443 A1).
As per independent claim 1, Thompson teaches a system for creating automated content (See Thompson, Figure 1) comprising:
a data warehouse; a processor; and a content creation system, stored in the memory and configured (See Thompson, Figure), when executed on a computer processor, to:
communicate with one or more computing systems over a network, to identify, by the processor, a content topic (See Thompson, Abstract, describing identification of a content topic of interest to a user);
analyze, by the processor, a plurality of opportunities based on the content topic (See Thompson, paragraphs 0037 and 0086-0090, describing tagging relevant segments of content [opportunities], such as a favorite player or team, based on an analysis of the content);
analyze, by the processor, a plurality of content types based on the opportunity and the content topic (See Thompson, paragraphs 0027, 0033, and 0086-0090, describing content types, such as video, audio, images, articles, etc., and analyzing the content types based on the content topics and tags [opportunities]);
select, by the processor, an opportunity and content type based on the topic (See Thompson, Figure 19, element 1910, paragraph 0200, Figure 17, element 1714, and paragraph 0182, describing prioritization and selection of tagged content segments of various content types based on the topic of interest);
access, by the processor, data from the data warehouse based on the selected opportunity and selected content type (See Thompson, paragraphs 0262, and 0269-0270, describing accessing at least one server and obtaining information about content based on the selected tagged content).
Thompson does not teach expressly:
deploy, by the processor, natural language generation to create a narrative, wherein the narrative is drafted according to organized data selected, by the processor, from the data warehouse, and;
present, based on the identified opportunity and the content recommendation, by the processor, the narrative,

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the natural language processing to draft and present a narrative based on recommended content of Golshan with the selected content opportunities based on a topic of interest of Thompson and Golshan.  The motivation for doing so would have been to provide content of interest to a user, as taught by Golshan (See Golshan, paragraphs 0005, 0006, and 0011).
Therefore, it would have been obvious to combine Golshan with Thompson for the benefit of providing content of interest to a user to obtain the invention as specified in claim 1.
As per dependent claim 2, Thompson and Golshan teach the limitations of claim 1 as described above.  Thompson and Golshan also teach wherein the content creation system further comprises an input mechanism for user selection of a topic (See Thompson, paragraph 0143).
As per dependent claim 3, Thompson and Golshan teach the limitations of claim 1 as described above.  Thompson and Golshan also teach wherein the content creation system further comprises an input mechanism to bias the selection of a topic (See Thompson, paragraph 0143, describing categorizing content by topic).
As per dependent claim 6, Thompson and Golshan teach the limitations of claim 1 as described above.  Thompson and Golshan also teach wherein identified opportunities further comprise an opportunity score associated with each of the plurality of identified opportunities (See Thompson, paragraph 0090).
As per dependent claim 7, Thompson and Golshan teach the limitations of claim 1 as described above.  Thompson and Golshan also teach wherein the content creation system further comprises a key word collection engine, stored in the memory and configured, when accessed by the content creation system, to review search engine keywords and provide the content topic (See Thompson, paragraph 0116).
As per independent claim 9, Thompson teaches a method for creating automated content (See Thompson, Abstract), comprising:
collecting, by a computer based system, data in a data warehouse (See Thompson, Figure 1, elements 102, 106, and 110, describing collecting data/content by a computer system into data storage);
receiving, by the computer based system, and from a user, a request for automated content (See Thompson, paragraphs 0031, 0044, and 0235, describing user requests for automated content based on a subscriber profile).
Independent claim 9 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 10, Thompson and Golshan teach the limitations of claim 9 as described above.  Claim 10 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.
As per dependent claim 11, Thompson and Golshan teach the limitations of claim 9 as described above.  Thompson and Golshan also teach before publishing the content, creating content modules for the content selected from a title, subtitle, metadata, images, graphs, tables, videos, or links (See Thompson, Figure 4, and paragraphs 0043 and 0054).
As per dependent claim 15, Thompson and Golshan teach the limitations of claim 9 as described above.  Thompson and Golshan also teach wherein analyzing the opportunity further comprises generating a list of more than one opportunity and an opportunity score for each generated opportunity (See Thompson, Figure 9, and paragraph 0094).
As per dependent claim 17, Thompson and Golshan teach the limitations of claim 9 as described above.  Thompson and Golshan also teach wherein the request for automated content includes a preferred topic (See Thompson, paragraph 0239).


5.	Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (U.S. Publication 2018/0161680 A1) in view of Golshan (U.S. Publication 2014/0019443 A1), as applied to claims 1 and 9 above, and further in view of LaRowe (U.S. Publication 2018/0300406 A1).
	As per dependent claim 4, Thompson and Golshan teach the limitations of claim 1 as described above.  Thompson and Golshan do not teach expressly wherein the content creation system further comprises a grammar and editorial engine, stored in the memory and configured, when accessed by the content creation system, to perform grammar and editorial checks based on the narrative, however, LaRowe teaches this limitation (See LaRowe, paragraph 0050, describing using machine learning to use lexical analysis to ensure content complies with a grammar).  Before the effective filing date of the invention it would have been obvious to include the grammar and editorial checks of LaRowe with the narrative of Thompson and Golshan.  The motivation for doing so would have been to immediately determine whether the multimedia data relates to a topic in a query, as taught by LaRowe (See LaRowe, paragraph 0050).  Therefore, it would have been obvious to combine LaRowe with Thompson and Golshan for the benefit of immediately determining whether the multimedia data relates to a topic in a query to obtain the invention as specified in claim 4.
As per dependent claim 13, Thompson and Golshan teach the limitations of claim 9 as described above.  Claim 13 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.


6.	Claims 5, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (U.S. Publication 2018/0161680 A1) in view of Golshan (U.S. Publication 2014/0019443 A1), as applied to claims 1 and 9 above, and further in view of Long (U.S. Publication 2017/0300477 A1).
	As per dependent claim 5, Thompson and Golshan teach the limitations of claim 1 as described above.  Thompson and Golshan do not teach expressly wherein the content creation system is further configured to compare a performance of the narrative against an expected performance, based on the opportunity and content type, however, Long teaches this limitation (See Long, paragraphs 0042-0043, describing comparing a narrative text to an expected result using natural language processing).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the comparison to an expected result of Long with the generated narrative of Thompson and Golshan.  The motivation for doing so would have been to maintain the quality of the content produced by a narrative text generator, as taught by Long (See Long, paragraph 0042).  Therefore, it would have been obvious to combine Long with Thompson and Golshan for the benefit of maintaining the quality of the content produced by a narrative text generator to obtain the invention as specified in claim 5.
As per dependent claim 12, Thompson and Golshan teach the limitations of claim 9 as described above.  Claim 12 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.
As per dependent claim 14, Thompson and Golshan teach the limitations of claim 9 as described above.  Thompson and Golshan do not teach expressly adjusting the opportunity analysis based on the performance of the published content against the expected performance, however, Long teaches this limitation (See Long, paragraph 0046 and Figure 2, describing reviewing and adjusting the analysis based on performance against an expected result).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the adjustment of performance based on an expected result of Long with the generated narrative of .


7.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (U.S. Publication 2018/0161680 A1) in view of Golshan (U.S. Publication 2014/0019443 A1), as applied to claim 1 above, and further in view of Walid (U.S. Publication 2015/0261773 A1).
	As per dependent claim 8, Thompson and Golshan teach the limitations of claim 1 as described above.  Thompson and Golshan do not teach expressly a reporting interface, wherein the reporting interface displays the performance of the narrative, however, Walid teaches this limitation (See Walid, paragraph 0033 and claim 14, describing a report generator to generate a summary report using natural language processing).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the report interface of Walid with the natural language processing to generate a narrative of Thompson and Golshan.  The motivation for doing so would have been to allow a user to determine the quality of the generated narrative.  Therefore, it would have been obvious to combine Walid with Thompson and Golshan for the benefit of allowing a user to determine the quality of the generated narrative to obtain the invention as specified in claim 8.


8.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (U.S. Publication 2018/0161680 A1) in view of Golshan (U.S. Publication 2014/0019443 A1), as applied to claim 15 above, and further in view of Yan (U.S. Publication 2015/0012514 A1).
	As per dependent claim 16, Thompson and Golshan teach the limitations of claim 15 as described above.  Thompson and Golshan do not teach expressly wherein the opportunity score is based at least on cost per click data, however, Yan teaches this limitation (See Yan, paragraph 0024, describing determining a maximum cost-per-click of content).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the cost-per-click determination of Yan with opportunity score of Thompson and Golshan.  The motivation for doing so would have been to determine the ranking of content items based on the amount of user interest, as taught by Yan (See Yan, paragraph 0024).  Therefore, it would have been obvious to combine Yan with Thompson and Golshan for the benefit of determining the ranking of content items based on the amount of user interest to obtain the invention as specified in claim 16.


9. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied .



Response to Arguments

10.	Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

11.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Acharya (U.S. Publication 2019/0114298 A1) discloses techniques for user-centric document summarization.
	- Qiao (U.S. Publication 2019/0361987 A1) discloses analyzing review content.

	- Birnhaum (U.S. Patent 9,720,899 B1) discloses automatic generation of narratives from data using communication goals and narrative analytics.


12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  
14. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176